Honorable Nick Wilson State Senator State Capitol Little Rock, AR  72201
Dear Senator Wilson:
The following official Attorney General's opinion is written in response to the following question.
"May a municipal recreation improvement district use the assessments under Ark. Stat. Ann. 20-150 for the purchase and maintenance of a golf course?"
Pursuant to Ark. Stat. Ann. 20-150 a "municipal recreation improvement district" is defined as:
   ". . . a municipal improvement district formed under Act 84 of 1881, as amended (Ark. Stat. Ann. 20-101, et seq.) or Act 64 of 1929, as amended (Ark. Stat. Ann. 20-104, et seq.) for the sole purpose of acquiring, constructing, operating or maintaining a recreational facility."
Provided the improvement district has met the required statutory guidelines for its formation, a golf course could be considered to be a recreational facility. The statute further states that such a facility may be acquired, constructed and maintained with improvement district funds.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.